The offense is theft; the punishment, confinement in the penitentiary for two years.
No statement of facts is brought forward.
Appellant made a motion to quash the indictment on the ground that it was vague and indefinite in describing the property alleged to have been stolen. We think the motion was properly overruled.
Omitting the formal parts, the indictment reads as follows:
"One Lewis Davis did fraudulently take from the possession of G. T. Ryan one automobile of the value of $500.00 and tobacco of the value of $300.00, the same then and there being the corporeal personal property of and belonging to the said G. T. Ryan, without the consent of the said G. T. Ryan and with the intent then and there on the part of the said Lewis Davis to deprive the said G. T. Ryan of the value thereof and to appropriate the said property to the use and benefit of the said Lewis Davis."
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.